NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODOLFO CENTENO-HEREDIA,                        No.    15-71517

                Petitioner,                     Agency No. A078-102-748

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 22, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

       Rodolfo Centeno-Heredia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d

1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Centeno-Heredia’s testimony and documentary

evidence regarding when he purportedly served as a police officer in Mexico. See

id. at 1044 (adverse credibility finding must be based on the totality of the

circumstances). Centeno-Heredia’s explanations do not compel a contrary

conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency

not required to accept explanations for inconsistencies). Additionally, Centeno-

Heredia omitted from his asylum application an alleged shooting and his cousin’s

disappearance. See id. at 973-74 (upholding adverse credibility determination

based in part on omissions which “went to the core of [the petitioner’s] fear”). In

the absence of credible testimony, Centeno-Heredia’s withholding of removal

claim fails. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


1
  Centeno-Heredia does not challenge the agency’s determinations that his asylum
application was time-barred and that he failed to establish the requisite continuous
physical presence for cancellation of removal.

                                          2                                     15-71517
      Even assuming credibility, substantial evidence supports the agency’s

conclusion that Centeno-Heredia failed to establish that he would be persecuted on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).

      Substantial evidence also supports the agency’s denial of CAT protection

because Centeno-Heredia failed to show he would more likely than not be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                     15-71517